Citation Nr: 1732484	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his step-sister


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1966 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision issued by the RO in San Diego, California, which denied service connection for a right knee disability.  In July 2009, the Veteran filed a notice of disagreement (NOD) with that decision.  The RO issued a statement of the case in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.  A supplemental statement of the case (SSOC) was issued in September 2014.  As the Veteran has since moved, jurisdiction over the claim has been transferred to the RO in Denver, Colorado.  

In July 2015, the Veteran and a witness (his step sister) testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In September 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in a January 2017 SSOC) and returned this matter to the Board for further consideration.

As regards characterization of the appeal, although the RO originally adjudicated the claim on appeal as one for direct service connection, as discussed in the Board's prior action, the claim for service connection has been expanded to encompass other theories of entitlement.  The January 2017 SSOC addressed whether service connection is warranted on either a direct basis or as secondary to the Veteran's service-connected left knee disability.

As for the matter of representation, the Veteran had originally executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the Veterans of Foreign Wars of the United States as his representative.  In August 2013, VA received a new VA Form 21-22, dated July 2013, in which the Veteran appointed Disabled American Veterans as his representative.  

Although the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA file, consisting of adjudicatory decisions, notification letters, and VA medical records.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although the Veteran has asserted an in-service injury to the right knee, and currently has a current diagnosis of right knee osteoarthritis, his osteoarthritis was not shown during service or for years after service, and the weight of the competent, probative medical opinion evidence on the question of medical nexus to service weighs against the claim.

3.  There is no competent evidence or opinion indicating that the Veteran's service-connected left-knee disability caused or aggravated his right knee osteoarthritis, and the only competent, probative opinion evidence to address whether there exists a medical relationship between the left knee disability and osteoarthritis of the right knee, to include on the basis of aggravation, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
In this appeal, in a March 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter provided general notice as to how VA assigns ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The Board acknowledges that the Veteran was not provided with specific notice on how to substantiate his claim on a secondary basis.  Notably, however, it was the Veteran's representative that raised that theory of entitlement during the July 2015 hearing and the Veteran continues to be represented by that same organization.  At no time has the Veteran's representative argued that the VCAA notice provided to the Veteran in this case is defective or has precluded him from having a meaningful opportunity to participate in the development of his claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and VA examination reports reflecting medical opinions.  The AOJ also undertook to obtain records from Fitzsimons Army Medical Center, where the Veteran reportedly was treated in 1968.  Records of treatment of the Veteran were not found and the Veteran was advised of this.  Also of record and considered in connection with the claim is the transcript of Board hearing, along with various written statements, provided by the Veteran, and by his representative, on his behalf.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided. 


As for the July 2015 hearing, the Board notes that, during the hearing, the undersigned enumerated the issue on appeal, and elicited testimony from the Veteran regarding the Veteran's reported in-service injury and nature and continuity of right knee symptomatology since that time.  Although the undersigned did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to subsequent remand; hence, any omission in this regard was not prejudicial to the Veteran.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Furthermore, as for the prior remands, the Board finds that there has been substantial compliance with the Board's remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) when remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Pursuant to the terms of the September 2015 remand, the Veteran was afforded a VA examination and medical opinions concerning direct and secondary service connection were obtained.  The Board acknowledges that in the July 2017 Informal Hearing Presentation, the Veteran's representative argues that the opinion obtained is inadequate.  The Board does not agree and has explained in greater detail below its basis for concluding that the opinion is adequate to rely upon in this case.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence showing  (1) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (2) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the instant case, the Veteran contends that he injured his knees in 1968, while on leave from the military, and that his current right knee disability is a result of that injury.  Specifically, during his July 2015 hearing, he stated that while home visiting his family, he was "sitting on the living room floor cross-legged Indian style, and when [he] went to get up [he]heard two loud snaps and collapsed."  The Veteran reported that he was in excoriating pain and couldn't stand or walk.  He stated that he was taken to the Fitzsimons Army Hospital in Denver, where he was examined and allegedly informed that the cartilage underneath the patella had cracked.  The Veteran's step-sister also testified as to her recollection of the incident, which testimony matched the Veteran's description of the incident.  During that hearing, the Veteran's representative also raised a question as to whether the current right knee condition may have been caused or aggravated by the Veteran's service-connected left knee disability.  In this regard, the Board notes that the Veteran has been service connected for a tear medical meniscus of the left knee with early osteoarthritis since October 1970.  

The Veteran's service treatment records (STRs) includes an undated entry, presumably in 1968, wherein it is noted that the Veteran had twisted his knee while getting up off the floor and then had pain, but no instability, while walking.  Physical examination revealed minimal swelling and a full range of motion.  Notably, it is not indicated whether the involved knee was the left or right, but it is stated that an x-ray was negative for any abnormality.  A July 1969 entry notes that the Veteran had reported that his left knee gave way twice in one week.  At that time, it was noted that the Veteran had injured his knee 16 months prior "when it popped on lateral pressure."  The impression was a small tear of the left medial meniscus.  The STRs are silent for any documented complaints of right knee symptomatology after the reported 1968 injury.  At the time of January and March 1970 in-service examination, the Veteran's lower extremities were clinically evaluated as normal and the Veteran was determined to be physically qualified and aeronautically adapted for duty involving flight as an aircrewman.  His lower extremities were also clinically evaluated as normal at the time of this July 1970 separation examination.

As noted, the Veteran is service-connected for a left knee disability.  At the time that he initially applied for VA disability compensation in August 1970, the Veteran reported the following: "Knee injury (left) cartilage cracked or broken - March 68.  Happened while on leave.  Goes out or joint every once in a while."  In 2007, the Veteran sought an increased rating for his left knee disability and was afforded a VA contact examination in October 2007.  At the time of the examination, the Veteran reported that in April 1968 he sustained trauma to both knees and developed swelling and inflammation in both knees.  He reported that he has been experiencing loud cracking noise in both knees, has sharp, excoriating pain in his knees, and is unable to weight bear on either leg.  Examination of the Veteran's feet revealed no evidence of abnormal wight bearing, and the Veteran was observed to walk with a normal gait in the examination room.  Examination of the right knee revealed evidence of limited and painful motion, mild prepatellar swelling, and crepitus.  The examiner then stated that the Veteran had clinical evidence of degenerative arthritis in the right knee, but could not state whether any correlation existed.  Given the results of that examination, the Veteran filed a claim for service connection for a right knee disability.

In support of his claim, the Veteran has submitted several lay statements from friends and family.  In a November 2007 statement, the Veteran's then-girlfriend stated that she had known the Veteran for nearly a decade and that when she had first met the Veteran, he was much more active.  She reported that "over the last several years, his knees have not allowed him to exercise as he has in the past contributing to significant weight gain (20-25 lbs) which further exacerbates his knee problems."  In another statement, the Veteran's co-worker reported having known the Veteran for about five years.  He stated that the two of them used to work out together twice a week, but that the Veteran had been unable to do so recently because of problems with his knees and hips.  The Veteran himself submitted a statement wherein he reported that his "knee problems come [and] go," stating that he would be okay for a while and then one or both knees would become painful and swollen.  In a March 2008 statement, the Veteran reported that in March or April 1968, while on leave visiting his family, he was sitting on the floor and when he attempted to rise, he heard a loud crack and his knees gave way.  The Veteran indicated that he was taken to the VA Medical Center in Denver, Colorado where his knees were x-rayed and he was diagnosed as having broken cartilage in both knees.

VA treatment records dated in March 2009 reveal the Veteran's complaint of "bilateral knee pain on and off since he got out of the service 40 [years] ago.  The Veteran reported that he was at home on leave in 1970's and he got up from sitting and felt pops in both knees, severe pain, was unable to walk for 2 weeks and was told he has "snapped" cartilage in both knees.  Imaging studies of the right knee were interpreted to reveal evidence of osteoarthritic changes of the knee with mild narrowing of the medial knee joint space with marginal spur formation.  Marginal spur of the patella was also noted.  

Private treatment records show that in June 2015, the Veteran presented for a knee evaluation, reporting symptoms located in both knees, with the right worse than left.  The Veteran indicated the original date of injury to have been in 1968.  Examination of the right knee, to include imaging studies, revealed moderate to severe degenerative joint disease.  No opinion as regards to etiology was given.

The Veteran was then afforded a VA examination in July 2016.  At that time, the Veteran reported to the VA examiner that he was home on leave March 1968, prior to deployment to Vietnam, and was sitting cross legged on the floor when his "knees" popped.  He stated that he couldn't walk due to pain and that he went to Fitzsimons Army Hospital in Denver where an examination and x-rays showed cartilage damage under his knee-cap.  The Veteran reported that he was referred to physical therapy but that during deployment he continued to have problems with pain and during vigorous exercise it gave out a number of times.  The Veteran then stated that since separation from the military, the right knee continued to be troublesome, with pain and swelling.  His last painful episode was reported to be two weeks prior while going up his stairs at home.  The Veteran stated that his knees also grind and pop, swell, and that they hurt to bend during activity.  

The VA examiner indicated review of the Veteran's claims filed, noting the reference to a potential right knee injury as described by the Veteran.  The examiner pointed out that the treatment entry, indicating that the Veteran had twisted his knee, was not dated and also did not specify which knee was injured.  The examiner also noted x-ray evidence of bilateral knee osteoarthritis, currently, right worse than left.

Regarding the likelihood that the Veteran's diagnosed right knee disability (osteoarthritis) is related to service, the examiner stated that upon examination of the Veteran and review of the record, it was his medical opinion the Veteran's claim of service connection for a chronic right knee disability is not supported by the medical evidence.  As rationale for that opinion, the examiner noted that the only indication in the Veteran's STRs of a potential right knee injury was the undated treatment entry indicating that the Veteran has twisted his knee.  Noting that the record is thereafter silent for further complaint of or treatment for a right knee problem, the examiner indicated his belief that that nay potential right knee injury resolved with conservative management.  The examiner also stated that the Veteran did not seek or require follow up care for the right knee which would have reflected a more serious injury than originally thought.  The examiner also noted that despite the rigors of military training and hardship of deployment to a war zone, the Veteran did not voice any further complaints of a right knee problem throughout the years of his military service, on separation from active duty, or with his 1970 claim for the left knee.  It was the examiner's opinion, therefore, that the Veteran's claimed acute injury event would not be expected to result in any of his current chronic disability conditions diagnosed more than three and one-half decades after the claimed acute event.  

The examiner also offered a negative opinion as regard to the whether it is at least as likely as not that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  The examiner pointed out that none of the medical providers that the Veteran has consulted with over the last decade have alluded to or made statements attempting to correlate his service-connected left knee condition with the aggravation of his right knee that would have led to the development of his current right knee condition.  The examiner also stated that the medical evidence of record reflects that the timing of the onset of his symptoms of bilateral knee pain, bilateral hip pain, and low back pain were closely grouped together over the same timeframe in the early 2000s and closely followed by radiographic evidence of osteoarthritis in both knees, hips, and lumbosacral spine.  The examiner stated that in his opinion, this is a clear indication that the Veteran's relatively recent diagnosis of osteoarthritis was a widespread process, indicating a strong genetic component.  The examiner further stated that to think that the right knee, much less all of the involved joints, were aggravated or worsened beyond the natural progression of the disease by the service-connected left knee disability in a matter of months to a few years is inconsistent with what we know about the natural course and progression of the development of osteoarthritis lacking a major precipitating event.

Turning to whether the evidence warrants a grant of service connection in this case, the Board first finds that competent evidence establishes that the Veteran has a current right knee disability.  Specifically, osteoarthritis has been established by x-ray evidence.  Moreover, although service treatment records document no specific incident of right knee trauma, as discussed above, the Veteran has testified that in 1968, while home on leave, he sustained some type of injury to both knees.  The Veteran's step-sister has also recalled the event as described by the Veteran, stating that she was there at the time the incident occurred.  The Board notes that the Veteran is competent to report on the knee injury as described, to include hearing a loud pop, giving way, and pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

However, as regards to the question of medical nexus-the matter upon which this claim turns-the Board finds that the competent, credible and probative weighs against finding a medical relationship, or nexus, between the Veteran's currently diagnosed osteoarthritis of the right knee and either his military service or service-connected disability.

First addressing the question of whether there exists a nexus between current right knee disability and service, the Board first points out that there is no objective evidence that chronic right knee disability was not shown in service, or for many years thereafter.  Here, the evidence of record first shows suspected degenerative changes of the right knee in October 2007, over 35 years after separation from service.   Absent competent evidence indicating that the Veteran had right knee arthritis within one year of his separation from service, service connection may not be awarded on a presumptive basis.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor for consideration in determining whether the evidence support in-service incurrence of a disability.  See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here such factor, when considered in light of the other probative evidence of record, tends to weigh against the claim.  

Although the Veteran has asserted that he has had knee pain on and off since service, the record is devoid of any evidence even suggesting a chronic right knee disability-to include arthritis in the right knee-prior to October 2007.  Even assuming the in-service injury in fact occurred as alleged (i.e., involving both knees), there is no evidence that the Veteran sustained any chronic disability or the right knee as a result of the injury.  Although the Veteran was treated for left knee pain several times in service, no right knee pain is documented, and no indication of any right knee condition was noted upon exit from service.  The Veteran also did not seek service connection specifically for a right knee disability until October 2007, despite previously filed claims.  Further, as noted above, when he first applied for disability compensation in 1970, there was no mention of any right knees problems or even a mention that he had injured his right knee.  Rather, the Veteran only reported having sustained injury to his left knee.  If the Veteran's right knee had remained problematic after the 1968 incident, it would seem probable that the Veteran would have sought disability compensation for both knees at the time he applied for service connection for his left knee.  For these reasons, the current assertions as to continuity of right knee symptoms in and since service-which, as noted, are not consistent with the contemporaneous record-are not deemed credible, and, hence, are not persuasive.

Furthermore, the only medical opinion addressing medical nexus to service is negative.  Indeed, the Veteran himself testified during his July 2015 hearing that none of his treating VA or private clinicians had been able to offer an opinion in favor of an association between the Veteran's current condition and service, to include linking it to the incident reported to have occurred in 1968.  As the VA examiner, in providing the July 2016 opinion, considered all of the pertinent evidence of records and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this regard, the Board points out that the examiner engaged in a lengthy summary of the evidence reviewed, to include the lay evidence of record.  The examiner noted the Veteran's assertions of knee pain since service, and his step-sister's confirmation of this, but also referred to the fact that the other lay statements submitted in support of the claim and dated in 2007 refer to the onset of right knee pain in the last several years.  The examiner also pointed out that the Veteran had no complaints of right knee pain at separation from service, nor did he seek service connection for a right knee disability or report any injury to the right knee at the time he first applied for VA disability compensation.  

Overall, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  The Board also finds no reason to discount the medical opinion based on the VA examiner's expertise and qualifications as a medical professional.  

Given the above, the Board simply finds no evidentiary basis upon which to establish service connection for right knee osteoarthritis as directly related to service, as a crucial element of service connection has not persuasively been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  As indicated, service connection also is not warranted by virtue of application of 38 C.F.R. § 3.303(b), to the extent applicable, as the evidence fails to persuasively demonstrate the existence of a chronic disease in service or noted in service, or of a continuity of symptomatology.  Indeed, knee pain by itself without an accompanying diagnosis of a chronic disease or a suggestion that a chronic disease may have been present is not sufficient to satisfy the criteria for application of 38 C.F.R. 3.303 (b).  Nor can it be said that arthritis manifested within a year of separation from service and the one-year presumption for arthritis under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.

Although service connection is not warranted on a direct basis, as noted, service connection for a disability may also be established on a secondary basis.  See Allen, supra; 38 C.F.R. § 3.310.  However, the evidence of record does not otherwise establish that the Veteran's right knee osteoarthritis has been caused or chronically worsened by his service-connected left knee disability.  Indeed, as explained by the VA examiner, the medical evidence of record indicates that the Veteran's diagnosis of osteoarthritis was a widespread process, which suggests a strong genetic component.  The examiner also pointed out that no other provider had causally linked the Veteran's right knee osteoarthritis to his left knee disability.  The examiner further explained why the medical evidence does not support a finding of aggravation (i.e., worsening beyond natural progression).  

In consideration of the VA examiner's opinion, the Board finds no evidentiary basis upon which to award secondary service connection, as alleged.  In so finding, the Board acknowledges the argument raised by the Veteran's representative in the July 2017 Informal Hearing Presentation that "joint instability in the left knee and the simpl[e] law of biomechanics have caused the right knee to development inflammation with lead to the formation of osteoarthritis."  The Board points out that neither the Veteran nor his representative has submitted any evidence to support such an assertion.  Further, neither possesses any specialized training or expertise that would render them competent to make such an etiological conclusion.  The Board also points out that the evidence of record does not show that the Veteran has an altered gait and when examined in October 2007, there was no evidence of subluxation or instability of the left knee.  Thus, it cannot be said that the representative's argument has support in the medical evidence of record.  

Moreover, as for the argument that the VA examiner should have specifically addressed his contention, the Board points out that there is no requirement imposed on a medical examiner to provide extensively detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis (include rationale)  that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.  Again, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion regarding secondary service connection, and, as stated, the Board finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  The evidence of record does not otherwise support a finding the Veteran's diagnosed osteoarthritis of the right knee was caused or aggravated by his service-connected left knee disability.  Thus, given the absence of contrary medical evidence on the question of secondary service connection in this case, the Board need not weigh the VA examiner's opinion against other evidence.  As such, the Board finds that any failure to specifically discuss this theory raised by the Veteran's representative in 2017 does not render the VA opinion obtained in this case inadequate, especially given that no evidence has been provided to support such a theory in this case.

As a final point, the Board emphasizes that the Veteran has submitted no evidence, aside from his own expressed lay beliefs, that his currently diagnosed osteoarthritis of the right knee is attributable to his reported in-service injury or is secondary to left knee disability.  However, such assertions to not provide persuasive support for either theory of entitlement.  In this regard, the Board points out that the matter of the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, 492 F.3d at 1377. 

Here, the matter of the etiology current osteoarthritis of the right knee is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise, none of which the Veteran is shown to possess.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion evidence of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a right knee disability is denied




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


